DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-19) is/are rejected under 35 U.S.C. 102 (a-1) as being anticipated by Avalos (10106342).
Regarding claim 1: Avalos discloses an automated truck trailer docking bay (as shown in figure 2 of Avalos and see associated descriptions for details) with programmable logic control system (col. 2, lines 8-31 of Avalos).
	Regarding claims 2, 3 and 4: Avalos discloses the plurality and an offset alignment onto the docking bay in col. 6, lines 15-39 of Avalos.
	 Regarding claim 5: Avalos discloses the ultrasonic sensor(s) in col. 5, lines 44-47 of Avalos.
	Regarding claims 6 and 7: Avalos discloses the restraint system in col. 1, line 66 to col. 2, line 7 of Avalos.
	Regarding claims 8 and 9: the vision sensor is considered an inherent because the laser guidance in col. 2, lines 41-42 of Avalos.
	Regarding claims 9, 10, 11 and 12: Avalos discloses the alignment the overhead door in col. 2, lines 32-57 and col. 3, lines 20-34 of Avalos.
	Regarding claims 13, 14 and 15: Avalos discloses human machine interface / (manual control) in col. 7, lines 19-22 of Avalos.
	Regarding claim 16 and 17: Avalos discloses the touch screen in col. 7, lines 43-46 of Avalos.
	Regarding claims 18 and 19 : the calibration and test the system are considered an inherent function of the firmware synchronization processes.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brooks et al (9776511), Nelson (5191328), Sivill et al (2019/0188936) and Trickle et al (4843373) are cited for docking control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689